Citation Nr: 1327636	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  09-10 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Eligibility for Dependents' Educational Assistance under the provisions of Chapter 35, Title 38, United States Code.  


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel









INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  The appellant is the daughter of the Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 administrative decision of the Department of Veterans Affairs (VA) Educational Center at the VA Regional Office (RO) in St. Louis, Missouri.  Subsequently, the Board remanded the appeal in June 2010 and March 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on her part.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

In her VA Form 9, Substantive Appeal, which was received in March 2009, the appellant requested a hearing before a member of the Board to be held at a local VA office.  The claims file was reconstructed as a result of the Board's March 2012 remand and indicates that the appellant has not received any correspondence from the RO, including notices of two Board hearings scheduled in April 2011 and September 2011, since the December 2008 statement of the case.  

The Board's review of the file suggests that after the statement of the case was issued, VA began sending her mail to a post office box containing only 5 numerals instead of the correct 6-numeral address.  Indeed, a VA claims assistant in the Denver RO hearing section spotted the address mix-up in July 2011, but her address in the Veterans Appeals Control and Locator System (VACOLS) was not corrected until the Board did so in August 2013.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  Therefore, additional action is required in this case because the Veteran expressed a desire to attend a Board hearing at the RO.  As the Regional Office schedules Travel Board hearings, a remand is warranted.  

The Board also notes that the reconstructed claims file of the appellant lacks copies of any RO rating actions showing that the Veteran has a total disability rating making adjudication of a claim for chapter 35 benefits problematical.  Since none of these rating actions presently appears in the Veteran's Virtual VA eFolder, on remand the RO should obtain copies of all of the Veteran's rating actions and associate those copies with the appellant's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall schedule the appellant for a Travel Board hearing.  Notification of the date and time of the hearing shall be sent to the appellant at her latest address of record.  

2.  After the Board hearing or after the appellant's failure to appear for the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.  However, before the appellant's claims file is returned to the Board, the RO should associate with the claims file copies of all rating actions undertaken on behalf of her father, the Veteran, if they cannot be found on his Virtual VA eFolder.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


